 

LEASE CANCELLATION AND TERMINATION AGREEMENT

 

This LEASE CANCELLATION AND TERMINATION AGREEMENT (this “Agreement”) is made by
and among Ceres Avenue Trust (the “Landlord”), on their own behalf and on behalf
of all other persons or entities having an interest as landlord under that
certain Lease dated February 1st 2014 (the “Lease”) demising certain leased
premises described therein (the “Premises”), on property located at 731 Ceres
Ave, City of Los Angeles County of Los Angeles, State of California (the
“Building”), and by Blow & Drive Interlock Inc. (the “Tenant”), for its own
behalf and on behalf of all of its predecessors-in-interest in the Lease and all
other persons or entities having an interest as tenant under the Lease.

 

Landlord and Tenant have agreed that the Lease shall be cancelled and terminated
in consideration of the mutual covenants set forth below and in accordance with
the terms and conditions set forth herein.

 

1. Recitals Incorporated. The foregoing recitals are incorporated herein by
reference into this Agreement as though set forth at length.

 

2. Security Deposit. The parties acknowledge that Tenant has deposited with
Landlord the amount of $18,000 is forfeited by Blow 7 Drive Interlock effective
immediately.

 

3. Lease Modification. The term of the Lease shall expire and shall be deemed
terminated and cancelled effective on December 1st 2014 (the “Expiration Date”).
Except as modified herein, the Lease is unmodified and in full force and effect.

 

4. Lease Termination and Termination Payment. Notwithstanding the foregoing, if,
on or before the Expiration Date, Tenant vacates the Premises and leaves such
Premises in reasonably good condition and repair and otherwise in such condition
as is required under Paragraph 6, below and under the Lease with respect to
surrender of the Premises at the end of the term of such Lease, then, in such
event, as of the date that Tenant so vacates the Premises (such date being the
“Termination Date”), (i) the Lease shall be deemed terminated and cancelled with
the same effect as if such date were the normal expiration date of the Lease;
(ii) Landlord shall pay or cause to be paid to Tenant, a cash termination
payment of Zero Dollars ($0.00); (iii) neither party shall have any claim
against the other, and each party releases the other from any and all claims,
liabilities, damages or actions of any kind whatsoever arising out of or
pursuant to the Lease or Tenant’s use or occupancy of the Premises; and (iv)
Landlord shall return the security deposit to Tenant. Notwithstanding any
provision in the Lease or in this Agreement, if for any reason Tenant fails to
perform any obligation hereunder or under the Lease, including, without
limitation, Tenant’s obligation to vacates the Premises and leaves such Premises
in reasonably good condition and repair and otherwise in such condition as is
required under Paragraph 6, below on or before the Expiration Date, then, in
such event, the Prepayment shall be due and payable by Tenant to Landlord
immediately.

 

5. Compliance with Obligations. Tenant shall be responsible for all obligations
of Tenant under the Lease through and including the Termination Date, including,
without limitation, Tenant’s obligation to pay monthly rent, additional rent,
utility charges and all other amounts and charges owing under the Lease.

 



- 1 -

 

 

6. Condition of Premises. On or before the Termination Date, Tenant shall remove
all of its trade fixtures and personal property; repair all damage to the
Premises caused by such removal; vacate the Premises and leave such Premises in
reasonably good, broom swept clean condition and repair and otherwise in such
condition as is required under the Lease with respect to surrender of the
Premises at the end of the term of such Lease; and deliver the keys to the
Premises to Landlord.

 

7. Mutual Release. By this Agreement, effective on the Termination Date and so
long as neither party shall be in default under its obligations hereunder, each
party hereto releases the other party hereto from all claims, demands, damages,
rights, liabilities, and causes of action of any nature whatsoever, whether at
law or equity, known or unknown, suspected or unsuspected, which are related or
in any manner incidental to the Lease or the Premises and which first arise out
of transactions and occurrences from and after the Termination Date. Each party
waives and relinquishes any right or benefit which it has or may have under
applicable law regarding waiver of unknown claims to the full extent that it may
lawfully waive such rights and benefits. In connection with such waiver and
relinquishment, each party acknowledges that it is aware that it or its
attorneys or accountants may hereafter discover facts in addition to or
different from those which it now knows or believes to exist with respect to the
subject matter of this Agreement or the other party hereto, but that is such
parties intention hereby fully, finally, and forever to settle and release all
of the claims, disputes, and differences, known or unknown, suspected or
unsuspected, which now exist or may exist hereafter between each party with
regard to the Lease or the Premises. This Agreement shall be and remain in
effect as a full and complete release notwithstanding the discovery or existence
of any such additional or different facts. Notwithstanding the foregoing to the
contrary, this Mutual Release is not intended to release or offset actions by
either party for claims arising as a result of (i) a breach of the Lease and
occurring on or before the Termination Date, (ii) a breach of this Agreement, or
(iii) transactions and occurrences on or before the Termination Date.

 

8. Knowing Release. In executing this Agreement, each party hereto acknowledges
that they have consulted with and received the advice of counsel and that the
parties have executed this Agreement after independent investigation and without
fraud, duress, or undue influence.

 

9. Authority of Tenant. Tenant represents and warrants that (i) it is the owner
and holder of the tenant’s interest in the Lease and that it has the power,
right and authority to execute this Agreement and to carry out the intent
hereof, (ii) the execution and delivery of this Agreement shall not violate or
contravene any agreement, contract, security agreement, lease or indenture to
which Tenant is a party or by which it is bound or requires the consent of any
party to any of the foregoing and (iii) the Premises, including all improvements
and betterments thereto, are unencumbered, free of any security interests,
liens, chattel mortgages, leases, lease purchase agreements or any other
security or financing devices and, all such installations have been fully paid
for.

 

10. Attorney Fees. If any party initiates legal proceedings to enforce its
rights under this Agreement, the substantially prevailing party shall be
entitled to reimbursement of its reasonable attorney fees, costs, expenses and
disbursements from the other parties.

 



- 2 -

 

 

11. Final and Complete Expression. This Agreement is the final and complete
expression of the parties. This Agreement may not be modified, interpreted,
amended, waived or revoked orally, but only by a writing signed by all of the
parties hereto.

 

12. Severability. If any provision in this Agreement is deemed invalid, then the
remaining provisions thereof will continue in full force and effect and will be
construed as if the invalid provision had not been a part of this Agreement.

 

13. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same document.

 

Dated this 1st day of December, 2014

 

TENANT:   Blow & Drive Interlock Inc.       Ceres Avenue Trust    
 [image_001.jpg]   [image_002.jpg]      Laurence Wainer (CEO) LANDLORD:        
Ceres Avenue Trust            [image_001.jpg]

 

- 3 -

 



 

 

